DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous office action has been withdrawn.
Information Disclosure Statement
With regard to the applicant's Information Disclosure Statement filed on 12 September 2022 note that non-patent literature citation #1 has not been considered as the applicant did not provide an English-language translation.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,232,077
Turnbull
United States Patent 10,151,616
Otagaki et al.
German Patent Application Publication 102006005529
Rinner et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Otagaki et al. in view of Turnbull and Rinner et al.
With regard to claims 1 and 2 and with reference to figure 1 Otagaki et al. teach an operating fluid tank (reference item 102) comprising a capacitor.  The capacitor has a first electrode (reference item 106) and a second electrode (reference item 108).  A clearance is formed between the first and second electrodes where the clearance is fluidically-connected with the interior of the operating fluid tank.  While not expressly shown in figure 1 there is more likely than not an evaluator electrically connected to the capacitor in order to determine the measured capacitance.  See also figure 3 as well as column 5 (lines 9-31) where Otagaki et al. teach that it is known to provide an evaluator (reference item 306).  This measured capacitance will indicate the fill level of the fluid in the operating fluid tank.
Otagaki et al. do not teach that one of the electrodes can be a multi-layered structure.  However, from Turnbull it is known to provide an operating fluid tank (reference item 12) comprising a fill level sensor reference item 60) with two spaced electrodes as seen in figure 5.  Each electrode is formed as a multi-layered structure having respective electrode layers (reference items 62 and 64) and respective insulating layers (reference items 63 and 65).  The electrode layers adjoin a clearance therebetween.  
Otagaki et al. do not teach the electrodes are formed of an electrically-conductive plastic.    Rinner et al. teach an operating fluid tank (reference item 12) with a capacitor (reference item 28).  The capacitor has a first electrode (reference item 30) and a second electrode (reference item 32).  A clearance is formed between the first and second electrodes where the clearance is fluidically-connected with the interior of the operating fluid tank.  Rinner et al. further teach that the electrodes can be formed of electrically-conductive plastic.  See at least paragraphs 9 and 10.  The electrically conductive plastic electrodes are formed with electrically conductive particles.  See paragraph 34.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Otagaki et al. with the teachings of Turnbull in order to provide an insulating layer so that the capacitor can be electrically isolated from the operating fluid tank in cases where the operating fluid tank is made of a conductive material.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Otagaki et al. with the teachings of Rinner et al. in order to form the electrodes with conductive plastics since Rinner et al. teaches that these electrodes can help eliminate electrolysis-related deposits as mentioned in paragraph 10.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Otagaki et al., Turnbull, and Rinner et al. as applied to claim 2, and further view of Seipp et al. 
With regard to claims 3 and 4 Otagaki et al., Turnbull, and Rinner et al. teach the claimed invention including the use of electrically conductive plastic electrodes having electrically conductive particles.  Otagaki et al., Turnbull, and Rinner et al. do not teach the electrically conductive particles are formed of soot.  However, Seipp et al. also teach that it known to form electrodes as electrically-conductive plastic.  Specifically, Seipp et al. teach:
In order to be able to weld the electrode simply to a cell frame element, it is advantageous if the electrode is at least partially formed from at least one plastics material, in particular from at least one thermoplastic material, preferably polyethylene (PE), polypropylene (PP), polyphenylene sulphide (PPS), polyether ether ketone (PEEK), polyvinyl chloride (PVC) and/or polyamide (PA). In a further preferable manner, the electrode is formed from a composite of a plastics material and conductive particles, preferably in the form of carbon, graphite, soot, titanium carbide (TiC), boron nitride (BN), at least one metal and/or at least one metal compound. The conductive particles, which are preferably homogeneous, are preferably arranged so as to be distributed as a dispersed phase in a continuous phase or matrix of the at least one plastics material.
Furthermore, official notice was previously taken that high-density polyethylene (HDPE) is one form of polyethylene.   HDPE is used due to its resistance to many different solvents.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Otagaki et al., Turnbull, and Rinner et al. with the teachings of Seipp et al. in order to use conductive plastics formed using soot and HDPE for the predicable benefit of providing electrodes that are less prone to chemical degradation while in use.
Response to Arguments
The applicant’s arguments with respect to the teachings from Trainotti et al. are moot because the grounds of rejection no longer rely on Trainotti et al.  Arguments with regard to Otagaki et al. not teaching multilayered electrodes formed of conductive plastics one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855